Case
  Case
     2:18-cv-00858-DWA-LPL
        2:18-mc-01001-DWA Document
                           Document1 46Filed
                                          Filed
                                             10/10/18
                                                10/12/18Page
                                                          Page
                                                             1 of1 3of 3
Case
  Case
     2:18-cv-00858-DWA-LPL
        2:18-mc-01001-DWA Document
                           Document1 46Filed
                                          Filed
                                             10/10/18
                                                10/12/18Page
                                                          Page
                                                             2 of2 3of 3
Case
  Case
     2:18-cv-00858-DWA-LPL
        2:18-mc-01001-DWA Document
                           Document1 46Filed
                                          Filed
                                             10/10/18
                                                10/12/18Page
                                                          Page
                                                             3 of3 3of 3
